UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7512



BRET MICHAEL BARRON,

                                           Petitioner - Appellant,

          versus


RALPH S. BEARDSLEY; CHARLES CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Patrick Michael Duffy, District
Judge. (CA-02-2109-8-23BI)


Submitted:   February 9, 2004             Decided:   March 16, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Dewey Elliott, Columbia, South Carolina, for Appellant.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bret Michael Barron seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his petition under 28 U.S.C. § 2254 (2000).               We have

independently reviewed the record and conclude that Barron has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).          Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -